DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 8 has been canceled. Claims 1-5, 7, 9-13, and 15-20 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. Regarding independent claims 1, 9, and 16, Applicant argues on page 9, paragraph 2 that, “Paragraph [0135] of Grobler discloses that calibration may be performed via a diagnostic interface. However, this calibration occurs onboard the engine control unit ("ECU"). Although paragraph [0135] discloses that the throttle position sensor may be calibrated, this is not done at the throttle position sensor, but via a diagnostic interface incorporated into an On-Board Diagnostic ("OBD") system. The OBD system allows communication between the diagnostic interface and the ECU. There is no remote calibration input on a throttle position sensor in Grobler.” Examiner respectfully disagrees as the claimed limitation mere, “calibration input” which is not necessarily physical hardware but the reset signal. Therefore the diagnostic interface not being a part of the throttle does not disqualify the prior art from reading on the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (US 7,524,222 B2) hereinafter Ochiai, Electronics Tutorials (NPL: Position Sensors) hereinafter ET, and Grobler (2018/0151003 A1) hereinafter Grobler. 
Claim 1:
Ochiai discloses a throttle assembly for an engine [Fig. 2, Item 33], the throttle assembly comprising: a user input device configured to be moved by a user; a remote throttle lever [Fig. 2, Items 130, 156]  physically coupled [Fig. 2, Item 138] to the user input device [Fig. 2, Item 132] and operable to be moved under control of the user input device [col. 7, lines 53-62]; the remote throttle lever comprising: a first connector [col. 9, lines 34-44] a second connector connected to a sensor configured to detect a position of the remote throttle lever; wherein an output signal indicative of the position of the remote throttle lever is generated from the constant input (as taught by Electronics Tutorials) and the position of the remote throttle lever; [Fig. 2, Item 150; col. 9, lines 34-53]; a terminal configured to provide the output signal to a controller of the engine; and [col. 9, lines 34-44] an actuator configured to operate a throttle of the engine in response to the output signal [col. 6, line 60 to col 7, line 13].
Ochiai does not explicitly disclose configured to provide a constant input to the throttle assembly; a calibration input configured to reset a reference position of the sensor, the calibration input configured to reset a calibration of the sensor and alter the output signal generated from the constant input and the position of the remote throttle lever.
However, ET does disclose configured to provide a constant input to the throttle assembly [Section: The Potentiometer, pages 1-3, "the DC reference voltage" is an input].
Further, Grobler discloses a calibration input configured to reset a reference position of the sensor, the calibration input configured to reset a calibration of the sensor and alter the output signal generated from the constant input and the position of the remote throttle lever [Para. 0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai with the sensor arrangement of ET to provide a reference voltage for an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai and ET with the calibration input of Grobler to provide a reference voltage for an inexpensive position sensor to reset throttle position data during a system reset to ensure reliable operation.
Claim 2:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 1.
Ochiai also discloses further comprising: a cable that couples the remote throttle lever to the user input device [Fig. 2, Item 138].
Claim 3:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 1.
Ochiai also discloses wherein a voltage of the output signal is proportional to the position of the remote throttle lever [col. 9, lines 15-26].
Claim 4:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 1.
	Ochiai doesn’t explicitly disclose further comprising: a wire pin connector configured to connect the terminal to the sensor.
	However, Wagner does disclose further comprising: a wire pin connector configured to connect the terminal to the sensor. [Para. 0073; Items 813]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai, ET, and Grobler with the Connector of Wagner to provide a means for connecting the sensor to the controller.
Claim 5:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 1.
	Ochiai doesn’t explicitly disclose wherein the sensor is a magnetic sensor.
	However, ET does disclose wherein the sensor is a magnetic sensor. [Section: Inductive Proximity Sensors, pages 4-5, entire section - especially third paragraph]
Claim 7:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 1.
 	Ochiai doesn’t explicitly disclose wherein the sensor includes a linear variable differential transformer.
	However, ET does disclose wherein the sensor includes a linear variable differential transformer. [Section: Linear Variable Differential Transformer section, pages 3-4]
Claim 9:
 	Ochiai discloses an engine [Fig. 1, Item 32] comprising: an electronic control unit [Fig. 2, Item 53]; and a throttle assembly [Fig. 2, Item 33] comprising: a user input device configured to be moved by a user [Fig. 2, Items 130, 156]; a remote throttle lever [Fig. 2, Item 156] coupled physically [Fig. 2, Item 138] to the user input device and operable to be moved under control of the user input device, the remote throttle lever comprising [col. 7, lines 53-62]: a first connector [col. 9, lines 34-44] a second connector connected to a sensor configured to detect a position of the remote throttle lever, wherein an output signal indicative of the position of the remote throttle lever is generated from the constant input (as taught by Electronics Tutorials) and the position of the remote throttle lever [Fig. 2, Item 150; col. 9, lines 34-53]; a terminal configured to provide the output signal to the electronic control unit of the engine; and [col. 9, lines 34-44]; an actuator configured to operate a throttle of the engine in response to the output signal [col. 6, line 60 to col 7, line 13].
	Ochiai doesn’t explicitly disclose configured to provide a constant input to the throttle assembly; a calibration input configured to reset a reference position of the sensor, the calibration input configured to reset a calibration of the sensor and alter the output signal generated from the constant input and the position of the remote throttle lever.
	However, ET discloses configured to provide a constant input to the throttle assembly [Section: The Potentiometer, pages 1-3, "the DC reference voltage" is an input].
	Further Grobler discloses a calibration input configured to reset a reference position of the sensor, the calibration input configured to reset a calibration of the sensor and alter the output signal generated from the constant input and the position of the remote throttle lever [Para. 0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai with the sensor arrangement of ET to provide a reference voltage for an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai and ET with the calibration input of Grobler to provide a reference voltage for an inexpensive position sensor to reset throttle position data during a system reset to ensure reliable operation.
Claim 10:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 9.
Ochiai also discloses further comprising: a cable that couples the remote throttle lever to the user input device [Fig. 2, Item 138].
Claim 11:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 9.
	Ochiai also discloses wherein a voltage of the output signal is proportional to the position of the remote throttle lever [col. 9, lines 15-44].
Claim 12:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 9.
	Ochiai doesn’t explicitly disclose further comprising: a wire pin connector configured to connect the terminal to the sensor.
	However, Wagner discloses further comprising: a wire pin connector configured to connect the terminal to the sensor. [Para. 0073; Items 813]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai, ET, and Grobler with the Connector of Wagner to provide a means for connecting the sensor to the controller.	
Claim 13:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 9.
Ochiai doesn’t explicitly disclose wherein the sensor is a magnetic sensor.
However, ET does disclose wherein the sensor is a magnetic sensor. [Section: Inductive Proximity Sensors, pages 4-5, entire section - especially third paragraph]
Claim 15:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 9.
	Ochiai doesn’t explicitly disclose wherein the sensor includes a linear variable differential transformer.
	However, ET does disclose wherein the sensor includes a linear variable differential transformer. [Section: Linear Variable Differential Transformer section, pages 3-4]
Claim 16:
Ochiai discloses a method for operating a throttle of an engine [Fig. 2, Item 33, 156], the method comprising: receiving a user input at a local throttle lever [col. 7, lines 53-62]; translating the user input to a remote throttle lever using a cable [col. 9, lines 45-59]; detecting a position of the remote throttle lever via a sensor of the remote throttle lever;  generating an output signal from the sensor based on the position of the remote throttle lever and the constant input (as taught by Electronics Tutorials) from the engine control unit of the engine [Fig. 2, Item 150; col. 9, lines 34-53]; and controlling the throttle, via an actuator according to the output signal [col. 10, line 59 to col. 11, line 30; col. 6, line 60 to col 7, line 13].
Ochiai doesn’t explicitly disclose receiving, at the sensor, a constant input from an engine control unit of the engine; calibrating the remote throttle lever via a calibration input of the remote throttle lever, the calibration input configured to reset a calibration of the sensor and alter the output signal generated from the constant input and the position of the remote throttle lever.
ET does disclose receiving, at the sensor, a constant input from an engine control unit of the engine; [Section: The Potentiometer, pages 1-3, "the DC reference voltage" is an input]
Grobler also discloses calibrating the remote throttle lever via a calibration input of the remote throttle lever, the calibration input configured to reset a calibration of the sensor and alter the output signal generated from the constant input and the position of the remote throttle lever [Para. 0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai with the sensor arrangement of ET to provide a reference voltage for an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the throttle assembly of Ochiai and ET with the calibration input of Grobler to provide a reference voltage for an inexpensive position sensor to reset throttle position data during a system reset to ensure reliable operation.
Claim 17:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 16.
Ochiai also discloses wherein controlling the throttle according the output signal comprises: generating a command to move a throttle plate [col. 10, line 59 to col. 11, line 30].
Claim 18:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 16.
Ochiai doesn’t explicitly disclose wherein detecting the position of the remote control lever comprises: measuring a resistance at a measurement circuit, the resistance indicative of the position of the remote control lever.
However, ET does disclose wherein detecting the position of the remote control lever comprises: measuring a resistance at a measurement circuit, the resistance indicative of the position of the remote control lever. [Section: The Potentiometer, pages 1-3, "resistance is proportional to position"]
Claim 19:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 16.
	Ochiai doesn’t explicitly disclose wherein detecting the position of the remote control lever comprises: measuring an inductance at a measurement circuit, the inductance indicative of the position of the remote control lever.
	However, ET does disclose wherein detecting the position of the remote control lever comprises: measuring an inductance at a measurement circuit, the inductance indicative of the position of the remote control lever. [Section: Inductive Proximity Sensors, pages 4-5, entire section - especially third paragraph]
Claim 20:
Ochiai, ET, and Grobler, as shown in the rejection above, disclose all the limitations of claim 16.
	Ochiai also discloses wherein detecting the position of the remote control lever comprises: measuring the position of the remote control lever with the sensor, the sensor being a position sensor [Fig. 2, Item 150; col. 9, lines 34-53].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747